DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-5 in the reply filed on 5/12/2022 is acknowledged.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 2, “m2” should read –m2--.  
In line 3, “[Math. 1]” should be deleted. 
In line 4, “(1)” should read –(1).--. Claims must conclude with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein a Si/Cr ratio by mass or Si/Al ratio by mass at a topmost surface of the oxide film is 1 to 10,” which renders the claim indefinite. It is unclear if 1 to 10 means that the ratio is in range of 1 to 10 (i.e., 1:1 to 1:10), or if 1 to 10 means that the ratio is 1:10 (i.e., 1/10 or 0.1). For the purposes of examination, claim 3 is given the broadest reasonable interpretation such that the limitation “wherein a Si/Cr ratio by mass or Si/Al ratio by mass at a topmost surface of the oxide film is 1 to 10” is interpreted as –wherein a Si/Cr ratio by mass or Si/Al ratio by mass at a topmost surface of the oxide film is in a range from 1 to 10--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 4 and 5 recites broad recitation “contained” with regards to the composition, and the claim also recites “a remainder consists of”, which is the narrower statement of the range/limitation. The transitional term "contained", which is synonymous with “comprising,” "including," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consists of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. While the limitation “a remainder consists of” suggests a close composition, claims 4 and 5 recite “contained” with regards to the composition, and independent claim 1 recites “a soft magnetic alloy powder containing”, which are all open-ended. Therefore, it is unclear whether the composition is open or closed to additional unrecited elements. For the purposes of examination, claims 4 and 5 are given the broadest reasonable interpretation such that the recitation “a remainder consists of” is interpreted as –a remainder of--, which would be open to additional unrecited elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishitani et al. (US 2006/0027950), as cited in the IDS dated 2/24/2020, hereinafter “Ishitani.”
Regarding claims 1-3, Ishitani teaches a soft magnetic alloy powder, wherein the alloy powder may contain Fe, Si, and Al, where in an exemplary embodiment, the Si content may be greater than the Al content (Abstract, [0046]). Ishitani teaches that this alloy powder is subjected to a surface oxidizing step in a weakly oxidizing atmosphere at 400-900°C, where in the case the alloy powder is Fe-Si alloy powder, a SiO2 oxide film is formed (Abstract, [0054], [0063]).
Ishitani does not explicitly teach wherein on a surface of each grain constituting the alloy powder, an oxide film is formed wherein: the oxide film contains Si, as well as at least one of Cr and Al, as constituent elements, the Si and the at least one of Cr and Al are contained at higher percentages by mass that those of an alloy part of the grain underneath the oxide film, and a content of the Si, expressed in percentage by mass, is higher than a total content of the at least one of Cr and A, wherein the alloy powder has a specific surface area S (m2/g) and average grain size D50 (µm) satisfy Formula (1): logS ≤ -0.98 logD50 + 0.34, wherein a Si/Cr ratio by mass or Si/Al ratio by mass at a topmost surface of the oxide film is 1 to 10.
However, Ishtani teaches an alloy powder that has a substantially similar composition (Abstract, [0046]), as discussed above, and teaches that this alloy powder is subjected to a surface oxidizing step in a weakly oxidizing atmosphere at 400-900°C (Abstract, [0054], [0063]). This process is substantially similar to the process described in paragraph [0064] of the instant specification, which comprises heat-treating at a temperature of 600°C or above in an atmosphere of 5 to 500 ppm in oxygen concentration.
Therefore, as Ishitani teaches an alloy powder of a substantially similar composition and which is made by a substantially similar process, one of ordinary skill in the art would expect the alloy powder of Ishitani to have the aforementioned properties recited in claims 1-3.
Regarding claims 4-5, Ishitani teaches that the composition of the alloy powder may be, for example, 3.5-6.5% Al and 0.1-5% Si, with a balance of Fe ([0046]), which overlaps with the instantly claimed range with the exception of the Al content. However, Ishitani further teaches that the contents of Al and Si preferably 2% or less to enhance magnetic properties ([0051]), which overlaps with the instantly claimed composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734